Implications for EU agriculture of the reopening of negotiations with Mercosur with a view to concluding an Association Agreement - Preparations for the forthcoming EU-Brazil summit on 14 July 2010 in Brasilia (debate)
The next item is the debate on:
the oral question to the Commission on the implications for EU agriculture of the reopening of negotiations with Mercosur with a view to concluding an Association Agreement, by Mrs McGuinness, Mr Deß, Mr Papastamkos, Mrs Mathieu, Mrs Nedelcheva, Mr Dantin, Mr La Via, Mrs Jeggle, Mr Jahr, Mrs Klaß, Mrs Köstinger, Mrs De Lange, Mr Silvestris, Mrs Lulling, Mr Glattfelder, Mrs Herranz García, Mr Mato Adrover, Mr Dorfmann, Mr Kalinowski, Mr Daul, Mrs Patrão Neves, Mr Siekierski, Mr Béchu, Mr Niculescu, Mr Mayer and Mr Audy, on behalf of the Group of the European People's Party (Christian Democrats), Mr Nicholson and Mr Wojciechowski, on behalf of the European Conservatives and Reformists, Mr Bové, on behalf of the Group of the Greens/European Free Alliance, Mr Lyon, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, Mr Capoulas Santos and Mrs Kadenbach, on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament (O-0079/2010/rev.2 - B7-0315/2010), and
the oral question to the Commission on preparations for the forthcoming EU-Brazil summit on 14 July 2010 in Brasilia, by Mr Yáñez-Barnuevo García, on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament - B7-0317/2010).
author. - Mr President, thank you for your clarification on the one minute, but can I just take this opportunity: a point of order. I was one of the authors of the first oral question. I am not at all happy that we now have a joint debate with two questions merging. I have tried since May to get the Mercosur question on the agenda. I do not believe it should be a joint question, and I want to make my opposition to what has happened this morning absolutely fulsome. I do not know how this happened or why this happened. I am extremely unhappy about it. Can I come back to this in the debate? I would like a clarification please, and I hope other colleagues will support me.
Mrs McGuinness, as you know, because you are a veteran Member of this House, it is the Conference of Presidents that has decided that the debate should be organised in this way, and so this is how it is being done. I have, naturally, taken note of your dissatisfaction on this issue, but I would ask you to understand that we are not going to start a debate about it now, because otherwise none of the Members who are supposed to be speaking will be able to do so.
author. - Mr President, I think we are in trouble here this morning because of a lack of consultation. I would have thought, as the authors of the Mercosur question, we should at least have been afforded the decency of being consulted as to why this has happened. I know the Conference of Presidents is the be all and the end all, but, Mr President, you are a very distinguished member of the Bureau of this Parliament and I hope you will take back to the Bureau the message that when agriculture is debated in this Parliament you have to give enough time for it.
Clearly there was not enough time this morning. You saw the demand and you saw the problem. Can we get this Parliament to work for the Members of Parliament, not for the administration of Parliament? We are the people elected here to represent our people, not the administration, which is paid big fat salaries...
(The President cut off the speaker)
Mr Nicholson, we have taken note of your words and will naturally pass your concerns on to the Parliamentary Bureau. It is not the administration that organises debates. The administration helps the political bodies organise debates.
author. - Mr President, it is not because it is summertime and we are all cross. It is just because we make very valid points and we take our jobs seriously. I am going to take 30 seconds because I have two blank pages. I have asked five questions of the Commission. I do not intend to speak before I hear the answers. I will return at the end of the debate.
Thank you very much, Mrs McGuinness. I will grant you later the time that you have not used now.
author. - Mr President, I think many were taken by surprise at the recent decision by the Commission to reopen the negotiations with Mercosur on a free trade agreement. As we enter into a period where we will see reform of the CAP, and we have just been debating that, everyone knows that agriculture will be a major part of that agreement.
While I accept that the Commission services are within their rights to reopen discussions, they would have been much better advised to inform Parliament of their intentions. This issue has the possibility to open Pandora's box in many sectors of Europe's agriculture industry, and I therefore seriously question the wisdom of embarking upon any future deal.
There are serious ongoing problems in Brazil and Argentina with regard to animal traceability and other health and safety issues. The most recent report by the FAO mission in the state of Santa Catarina concluded that there were very few controls on cattle passing from Argentina to Brazil, or indeed between the different states in Brazil. By the same token, ear-tagging rules were not enforced. These are only some examples of the many I could list from the FAO report last October.
I must tell the Commissioner very straightforwardly that if he persists down this route he will be opposed every step of the way. I can to some extent understand why this may seem like an attractive option, as WTO discussions do not progress with any speed, but I really do believe that this has the potential to destroy the WTO. If Mercosur succeeds in achieving a deal with the EU, why should these countries continue to participate in WTO negotiations?
You must understand that there will be no reduction in the level of standards of animal health welfare or traceability. Consumers and producers in the European Union must be protected, and I do not think that a trade deal with Mercosur will achieve this. Indeed, it will have entirely the opposite effect.
Mr President, Commissioner, reopening negotiations with Mercosur when the European Union is getting ready to redefine its agricultural policy reveals a dangerous lack of consistency on the part of the Commission. Europe already imports 500 000 tonnes of beef. Opening up our market even further would be to the disadvantage of the cattle breeders of Europe's less-favoured areas, without any guarantee of respect for health and social standards. We cannot accept this.
Europe buys 38 million tonnes of soya and feed for cattle. These imports from Brazil and Argentina monopolise more than 19 million hectares. They are concentrated in the hands of three enterprises: Cargill, ADM and Bunch. Between 2001 and 2004 soya destroyed more than 1.2 million hectares of tropical and equatorial forest. It is one of the principal causes of the increase in greenhouse gas emissions and the loss of biodiversity.
The European Parliament has decided to produce a report on the recovery of autonomy in respect of vegetable proteins for livestock feed. This decision is motivated by the need to have environmentally friendly agriculture and to combat climate change. These efforts will be completely undone by this draft bilateral agreement. Once again the European Commission is selling short its farming and its farmers in order to obtain chance gains for service companies. These concessions will not serve the interests of the farming families of Mercosur, only those of agro-industrial groups. Convincing evidence of this can be found in the report by the Tyson group, a US corporation and heavyweight in the international meat market, which announced that it has invested in Brazil - I quote, and it is in its report - to use this country as a platform for exporting to Europe.
Other enterprises, such as the Doux Group, had already anticipated this move by buying out the Brazilian Frangosul Group in 1998. Many poultry farmers, particularly in Brittany, paid the price for that deal.
Europe seems to want to pursue its policy of relocation by intensifying its attacks against farmers. We must stop this insane process by offering our citizens quality, locally produced food.
author. - Mr President, I will try and be brief. There are real concerns about the reopening of the negotiations with Mercosur.
I represent Scotland, which has extensive beef production. This is a high-cost system, and it is vital that this production system continues if Scotland is not to see much of its land area abandoned because of cheap imports flooding into the market. There is real concern that we might see our Scottish beef industry sacrificed due to the need to negotiate and agree a deal with the Mercosur countries.
I would therefore like to raise a number of questions about this, which is not just a Scottish issue, but is also an issue for the Irish or French and right across Europe. In particular, I would like to ask you why there seems to have been no consultation with this Parliament and with Parliament's Committee on Agriculture before the announcement was made. Surely, in the interests of courtesy at least, informing us ahead of the announcement would have helped try and ensure reasonable relations between Parliament and yourself on this issue.
Secondly, what negotiating mandate will the negotiators have in terms of agricultural products? Can someone please tell me what they are being allowed to negotiate on? How many tonnes of beef? How much access? Is there no tariff, or are there minimum tariffs? Can someone please tell us what the mandate is?
Two other points. When is an impact study going to be carried out to find out what the impact of any deal might be, regardless of its size? At the very least, we should know what the impact is before we sign up to something, especially at a time when we are renegotiating the CAP and we are deciding how future farm support is decided. The two are completely linked and therefore we need to understand what the impact will be.
Finally, what involvement does the Agriculture Commissioner have on this issue? To date, we have heard very little as to what his role will be in this negotiation, and whether he is responsible for setting the mandate for your negotiators. Will this Parliament be consulted before any final agreement is reached? I would like to hear some answers to these questions.
I would like to call everybody's attention to the fact that the speakers who have contributed so far, including Mr Capoulas Santos, are the authors of the first question that we are debating, and that the speaker who is to follow, Mr Yáñez-Barnuevo García, is the author of the second question.
author. - (PT) Mr President, Commissioner, ladies and gentlemen, Latin America as a whole and the Mercosur countries in particular are strategic partners of the European Union. We share a common history and social values with them. Moreover, it is a geopolitical area where freedom, democracy and respect for human rights have been making remarkable progress. The deepening of political and cultural ties and maximising mutual benefits in economic terms therefore makes perfect sense.
I therefore welcome the European decision to reopen negotiations on the association agreement with Mercosur, although I regret and condemn Argentina's recent protectionist actions, which are totally in contrast with the spirit of openness shown by the European side.
However, I must alert the Commission to the potentially negative consequences for the European agricultural sector if these negotiations are not handled with care. We all know the extent of the imbalance in our trade with Mercosur and the respective production conditions and requirements for farmers on both sides of the Atlantic.
For this reason, along with the questions that were formally submitted in writing, particularly the one asking how the Commission intends to address the issue of sensitive products, I would like to know how it intends to react to Argentina's understandable action.
author. - (ES) Mr President, today is a day for congratulations: the first of these is due to the Spanish Minister for Foreign Affairs, Mr Moratinos, who has succeeded in bringing a number of Cuban political prisoners to Spain, or is on the point of doing so; also to Guillermo Fariñas, the political prisoner who, through his hunger strike, tenacity and sacrifice, has achieved freedom for these prisoners.
Above all, turning now to the issue that brings us here, I would like to congratulate the Council for starting negotiations on a major trade agreement, which is also political and relates to cooperation, between the European Union and Mercosur, which was decided upon at the Madrid Summit on 18 May of this year. Contrary to what is being said, Parliament has expressed its support repeatedly for these negotiations, within the Delegation for Relations with Mercosur Countries, the Delegation on the Euro-Latin American Parliamentary Assembly (EuroLat) and the plenary sittings themselves of several parliamentary sessions. We are talking about what could and should be the most extensive trade agreement in existence in the world, which will bring development, well-being, progress and employment to 800 million people, and spectacularly increase the exchange of goods, merchandise and services between the two regions.
Agriculture is only one part of this macro-agreement. Balanced agreements will need to be sought during the negotiations, but not with the mentality of protectionism, which is the enemy of development and well-being; European protectionism and also protectionism by some of the Mercosur countries. In any case, industry and services represent 97% of European gross domestic product, and agriculture only 2.1%. Fears therefore need to be faced in terms of their proper proportions and justification.
Commissioner, the next European Union-Brazil Summit, on 14 July, should serve, then, to promote and accelerate these negotiations, the completion of which has acquired even more importance during the economic crisis that we are going through; this agreement will contribute to a solution for it.
Member of the Commission. - Mr President, as this is a joint debate and with the agreement of the Chair, I would like to address both the agricultural implications of an association agreement with Mercosur and the forthcoming Summit at the beginning of the session. I am thus happy to respond in any format decided by the Chair.
Starting with Mercosur, the relaunching of negotiations for an association agreement with Mercosur is of utmost importance for the EU, both politically and economically. Politically, Mercosur is the largest regional integration project in Latin America, which makes it superfluous to insist on the geopolitical importance of strengthening our ties with the continent. We have agreements in place with Chile and Mexico, and recently finalised negotiations with Colombia, Peru and Central America, so it is only logical to engage with Mercosur as well.
In economic terms, a successful agreement could bring considerable benefits to both the EU and Mercosur. In these difficult economic times, we cannot afford to overlook the potential of this agreement for our two regions in terms of jobs and growth.
Mercosur is a large and dynamic economic entity with a combined GDP of EUR 1 300 billion and with GDP growth rates expected to reach around 5% in 2010 and 4% in 2011. It is an increasingly important partner for the EU. In terms of EU exports, it ranks on a par with India and ahead of countries such as Canada or Korea. Over the past four years until the crisis hit, EU exports to Mercosur increased by more than 15% annually.
In terms of foreign direct investments, Mercosur is also a key partner. EU investments in Mercosur amount to more than EUR 165 billion - more than EU investments in China, India and Russia together. Given its size and potential, and also the fact that Mercosur is still a relatively protected market, the economic gains for EU business could be among the most important of the free trade agreements recently concluded or currently being negotiated by the EU with major trade partners such as Korea or India.
Relaunching these negotiations is also a sign of the commitment of both regions to continuing to promote free trade and to reject protectionism. The Commission has taken this decision after a thorough examination and in-depth internal debate. In reaching this decision, the Commission positively valued the indications given by Mercosur, during the informal dialogue at technical level, on issues like trade in goods, public procurement or some services sectors.
Let me add that immediately after the College had taken the decision I came to the INTA Committee and we discussed in depth the relaunching of the negotiations. I could even add that the Council is of the opinion that I treated the European Parliament much better than I treated them, so they were not pleased at all. We did this is on the basis of the mandate that we have, so we did not need a new mandate. This was a proper decision of the College, and Parliament was extensively informed immediately afterwards.
However, it must be very clear that the forthcoming attitude of our Mercosur partners surely allows negotiations to be relaunched, but is of course no guarantee of a successful conclusion. That is something quite different. In order to conclude, we will need to negotiate an ambitious agreement, notably in sectors such as trade in goods and services, or intellectual property, including geographical indications.
The first meeting with Mercosur took place last week in Buenos Aires. It was a rather technical round to touch base after more than five years of suspension, identifying where the negotiations had left off in 2004, on process issues and modalities for the negotiations going forward. We will of course keep the European Parliament and the Council fully informed about the evolution of the negotiations.
As regards your specific questions, the Commission is working on the basis of the negotiating directives adopted by the Council back in 1999. These directives task the Commission with negotiating a balanced and comprehensive agreement with Mercosur, with the aim of liberalising substantially all trades in line with the EU's commitments at the WTO. This applies to all areas to be covered by the agreement, including agriculture.
The Commission is very well aware of the sensitivity of agriculture in these negotiations and will take this element into account when negotiating with Mercosur. Let us also keep in mind that we have substantial offensive agriculture interests in Mercosur as well, such as wine, cheese, fruit and vegetables and geographical indications. In this context, we are aware that accompanying measures might become necessary for the most sensitive sectors. It is, however, way too early to discuss what these measures could cover. We are only just starting the negotiations and have not yet entered into discussions on substance.
We have not put down agricultural offers at this moment in time and there was a question - I do not know by whom - about the position of the Agriculture Commissioner in this respect. It is not the Trade Commissioner who decides what agricultural offers will be put on the table. This has to be agreed between the Agriculture Commissioner and myself, and if we do not agree then it goes to the College of Commissioners and it is the College of Commissioners which takes the decision. That is the way it happens, so Mr Dacian Cioloş is fully included in these discussions.
We also know that we will have to take into account previous agricultural offers made by the EU in the Doha Round, of which Mercosur is expected to be one of the main beneficiaries. In this context, let me clarify that relaunching the negotiations with Mercosur does not undermine in any way our commitment to a successful conclusion of the DDA. As a matter of principle, we only negotiate FTAs which are compatible with WTO rules and which, building on the WTO acquis, go much further in coverage than the Doha Round. I believe that if we make the right choices it is possible to successfully conclude both negotiations.
As regards food safety, it goes without saying that imports have to fully respect EU food safety requirements. Let it be very clear that there is no intention to negotiate away our health and safety requirements; not with Mercosur or anyone else! The EU approach in all trade negotiations is certainly not to decrease the EU level of protection. The WTO rules give us the right to establish our own level of protection provided that this is based on recognised scientific evidence - this is an inviolable right.
Finally, as regards the impact of a possible agreement, a sustainable impact assessment of a trade agreement between the EU and Mercosur has already been carried out and has been publicly available since March 2009. In addition, the Commission will complete this impact assessment with a more focused economic study in the months to come.
Now let me turn to the EU-Brazil Summit and start with a short overview of our relations. Brazil has uncontested international stature in line with the size of its territory, its population and its economic performance. It supports multilateralism, is a member of the G20 and is a key player in global debates on climate change, economic governance, the reform of the UN, trade issues and the eradication of poverty. Moreover, Brazil often acts as an informal bridge between Western and emerging and developing countries. Brazil is one of nine countries with which the EU has entered into a strategic partnership. The partnership dates back to 2007 and the joint action plan, which translates the partnership into concrete actions, to 2008.
The multiplicity of joint initiatives, the level of mutual understanding and the deepening of the relationship, which includes 18 ongoing dialogues, bear witness to our satisfaction with the implementation of the joint action plan. This will be the fourth EU-Brazil Summit at which we will aim to take stock of progress in our relations and discuss the main global challenges. The moment for such an assessment is particularly appropriate as President Lula's term in office approaches its end.
As regards environmental issues, at the third summit in Stockholm we planned cooperation in view of last December's Copenhagen Summit and a bioenergy initiative involving Brazil, the EU and the African Union. The forthcoming Cancún and Nagoya conferences on climate change and biodiversity are high on the agenda of the Summit, as enhanced coordination with Brazil is crucial to a successful outcome.
Further to a suggestion by President Lula at the EU-Mercosur Summit in Madrid, we are looking into a common position with Brazil for Cancún. The African Union Commission has received our joint proposal on trilateral cooperation on bioenergy and we hope to hear from them soon.
In terms of cooperation in multilateral fora, we are pursuing coordination ahead of the Seoul G20 Summit to gather Brazil's support to obtain adequate representation of the EU in the UN system and to purposefully engage towards a conclusion of the Doha Round. Brazil is seeking to reinforce its influence with the global governance system and needs our support for a permanent seat on the United Nations Security Council. As an advanced emerging economy, it takes a very different stand to the EU in relation to reform of the World Bank and the IMF.
Overall, what is certainly clear is that we have a shared agenda as globally relevant partners and we have to find ways to sort out our differences and seek convergence. At the Summit we will confirm our commitment to strengthening non-proliferation and encourage closer cooperation. Brazil opposed the Iran sanctions adopted last June by the UN Security Council. However, the EU welcomed the efforts made by Brazil and Turkey that led to the Tehran Declaration, pointing out its shortcomings but also emphasising its value as a potential confidence-building instrument and inviting Iran to seize the chance to resume serious negotiations. Although we diverge tactically, we find common ground on the principles enshrined in the Non-Proliferation Treaty and the need for Iran to demonstrate the peaceful nature of its nuclear programme.
I have dealt extensively with the negotiations with Mercosur in the first part of my address, but these will of course be raised in the Summit discussions. Unfortunately, I will not be in Brasilia, but given that we have only met recently to have the first technical talks after a long pause the Summit is unlikely to take firm decisions in relation to this negotiation. The Summit will also address regional issues: Cuba, Honduras, Paraguay and Venezuela. Brazil's role in helping to stabilise Paraguay, its refusal to recognise the new Honduran Government, its engagement with Cuba and Venezuela are all on the agenda.
Lastly, tough work is still being finalised on some issues where we expect the Summit to deliver. First, the signature of a horizontal civil aviation agreement and an air safety agreement. Second, the announcement of a joint work programme on triangular cooperation with developing countries. Third, a letter of intent between the Commission and the Brazilian National Council of Justice to advance trilateral cooperation in electoral support and justice reform will be signed in Brussels on 14 July.
Our relationship with Brazil does not end with the Summit; we have other initiatives in parallel that help to give a fuller dimension to our bilateral, regional and global engagements, but I have more than exhausted my speaking time. I will try to give additional examples in response to your questions.
Mr President, as regards the Mercosur countries, I would highlight the large deficit trade balance against the European Union in the agricultural product sector. Yet Argentina is blocking food imports from third countries, thereby seriously damaging exports of European agro-foodstuffs, including Greek peach jam. I should like to ask the Commissioner if he raised this issue last week during the first round of negotiations in Buenos Aires. Also, does Argentina's stance raise questions of the incompatibility of its measures with the rules and obligations of the World Trade Organisation?
A brief digression: Commissioner, negotiations with the countries of the Andes and Central America have been completed. To be honest, the concessions made by Europe in the agricultural sector are causing reasonable concerns and raising specific questions: What justification is there for the quotas granted by Europe in the rice and sugar sectors, which exceed the productive capacities of these countries? Do the agreements include a net exporter clause, in order to prevent the development of a trade triangle? Can the Commission assure us that import prices will be maintained in the fruit and vegetable sector?
Commissioner, I too should like to add my voice to the voices of my fellow Members who spoke about the need for closer interinstitutional cooperation between the Commission and the European Parliament. The Commission needs to realise that the terms of interinstitutional cooperation changed under the Treaty of Lisbon, as did the interinstitutional culture. The more quickly you move in that direction, the more productive and correct cooperation will be between the two institutions.
on behalf of the S&D Group. - (PT) Mr President, the first EU-Brazil Summit, which was promoted by the Portuguese Presidency in 2007, filled an inexplicable gap. Brazil was the only BRIC country with which Europe had no strategic partnership.
The strengthening of dialogue between the EU and Brazil makes perfect sense as it allows us to deepen cooperation in key areas such as energy security, sustainable development, biodiversity and climate change, etc.
The size of Brazil's population and its economic development and political stability make it a key player on the international stage.
Now that the 4th EU-Brazil Summit is about to take place, it is important to strike a balance between celebrating the progress achieved and examining how we can develop this partnership so that we can face common challenges and harmonise positions, with a view, for example, to the UN conference on climate change that will take place at the end of this year in Mexico. This summit is also an opportunity to advance negotiations with Mercosur in order to reach a conclusion on an association agreement and overcome the current differences.
Mr President, we have just had a debate in this Chamber on the common agricultural policy, where we reiterated the importance of supporting a European model, unique in the world.
However, at the same time the Commission has decided, without any prior public debate, to reopen negotiations with Mercosur, the consequences of which risk being disastrous for our agriculture and, in particular, for our European livestock farming, which is already struggling. Beef imports will increase by 70%, poultry imports by 25%. They will flood into Europe at a lower cost because they are not produced in accordance with the same level of health, environmental and social requirements.
Commissioner, I would therefore like to voice my concern to you. Our agriculture is in great difficulty. Destabilising it further will have serious consequences. We cannot develop European trade policy without taking account of and defending one of our main assets. The Commission must hear this message and this demand.
Mr President, many fellow Members are concerned about the ramifications that the reopening of negotiations on an association agreement with Mercosur might have on European agriculture.
My group and I share these concerns. Indeed there are fears - and, as the MEP for an outermost region, I have experience of the banana agreements - that an agreement with Mercosur may deal a severe blow to many European agricultural sectors. That is why an impact assessment is absolutely essential. There are also fears that Mercosur's agriculture will become more production-driven - a little too production-driven - by this agreement, to the detriment of the small farms in these countries. A balance must therefore be found so that this agreement does not transform the continents of Latin America and Europe into superpowers essentially defined by mercantile dogma.
(DE) Mr President, China's interventions in Central and Latin America have brought a new impetus to EU negotiations. With more than 200 million consumers, the Mercosur countries, which, as we know, share many of our values and interests, are the most important market for our domestic products in Latin America. We are targeting the world's largest free trade zone with a total of 700 million inhabitants and a trade volume of EUR 100 billion.
Naturally this is a major argument in favour of a free trade agreement, something that should be supported in principle. However, the question remains why we have separate agreements with Mexico, Chile, Mercosur, Peru and Columbia, rather than one common agreement. Also, if individual agreements are to be concluded, then the smaller states need to be included, not just through trade associations. Clearly there is a lack of consistency here.
Nor must we lose sight of the misgivings of the agricultural sector in relation to cheap meat imports. After all, while we police our own farmers with bureaucratic rules and regulations for quality, environmental and animal protection standards, the same does not apply to the meat produced in the Mercosur countries. We must not further undermine the EU's self-sufficiency, which is already no longer absolute, and must avoid driving up the number of Europe's farmers leaving the land.
(ES) Mr President, we are all pleased about the freeing of political prisoners in Cuba. However, on the subject of congratulations, I have not heard any offered to the Catholic Church and, in particular, to Parliament for the role it played, which has been key in the determined defence of all of those fighting for their freedom and dignity in Cuba.
With regard to the subject of Mercosur, there are several clarifications that need to be made. As Commissioner De Gucht has explained, the Commission put forward some negotiation directives for the purposes of concluding an association agreement between the European Union and Mercosur, which were adopted by the Council and by Parliament. Negotiations have been deadlocked for six years, and it is clear that they have been reopened within the framework of the Summit of Heads of State and Government of the European Union, Latin America and the Caribbean, with the support also of Parliament.
The objective, at this point in time, is to reach a balanced agreement that shows overall consideration for the interests of all sectors within the European Union. I do not understand why certain sectors or interest groups should come out of this negotiation at a disadvantage. It has not been like this for 10 years, and there is no reason why it should be like this in the future. It will depend on the firmness of our negotiators. In any case, if this situation were to come about, it is clear that the Commission would need to come up with compensatory measures for the sectors affected.
This is what has been done with third countries, with African, Caribbean and Pacific countries, and with the most recent agreements with the Andean Community. The main reason that this has been done with these countries is the need to defend European Union producers, of bananas in this case.
(FR) Mr President, Commissioner, during its meeting on 4 May 2010, the College of Commissioners decided to reopen negotiations on an association agreement between the European Union and the Mercosur countries. Everything leads us to believe that, if these negotiations result in an agreement, European agricultural producers will be faced with significant problems, in particular in the beef, poultry, cereal and fruit and vegetable sectors. Disastrous knock-on effects might also follow for other sectors, such as the pork sector for example. Here I must warn you of the unfair competition that this, the world's third integrated market, might bring.
Indeed, while Europe wants to be seen as a pioneer in terms of health requirements, hygiene, traceability, respect for the environment and notably also social standards, by imposing a very restrictive cross-compliance system on its producers, beef production - and more specifically Brazilian beef production - still does not fully meet veterinary and health standards.
By accepting imports from Mercosur countries which do not meet European standards, we risk having to assume a heavy burden in the defence of our consumers' interests and risk penalising European producers by applying double standards.
Commissioner, I would ask you to be particularly vigilant in this regard.
Mr President, increased access to the EU market for Mercosur would decimate national industries, particularly - in my case - in my major concern: the beef industry in Ireland and elsewhere. This is not scaremongering. Ireland exports around 90% of its beef production, and the beef quota sought by Mercosur will be in direct competition with the Irish beef industry.
European farmers are operating under strict health and safety criteria. They adhere to all standards set for them and they guarantee high-quality, safe produce for consumers.
In the past the Commission continually assured European consumers and Members of this House of the quality of imports into the European Union. However, it was the farming organisations and MEPs which proved the Commission's position wrong on the issues of equivalence of quality and standards between imports and EU products, resulting in the number of exporting units in Brazil being reduced from 3 000 to under 1 000.
So, Commissioner, my question is: given the past experience and the current sporadic nature of FVO missions, how can the Commission guarantee consumers that all imports coming into the European Union are of equable quality and comply with European Union standards? Can I just say, Commissioner, that the track record does not offer great hope or great confidence for me for the future.
(DE) Mr President, ladies and gentlemen, negotiations have reopened with the Mercosur countries, and, if I interpret today's criticisms correctly, the main issue is that the Committee on Agriculture and Rural Development was not informed. I agree that we must improve the coordination of all of these topics within the European Parliament.
Naturally, the opening of Mercosur negotiations is an extremely important issue for our fellow Members in the Committee on Agriculture. However, just as there has been an information deficit in relation to this issue in the Committee on Agriculture, my colleagues from the Committee on International Trade were not informed of the tabling of today's oral question. I think that we, the Bureau and the groups in Parliament, must all take greater care to ensure that we really do pursue coherent policies and that all the relevant committees are regularly brought on board.
I should like to emphasise one point in particular. I am actually grateful that the Commission has reopened negotiations. On 5 May of this year, this House supported the reopening of negotiations in the Salafranca report. In other words, the Commission is doing exactly what Parliament decided by a large majority. Nonetheless, I would argue that we do not want an agreement at any price. Naturally the interests of agriculture, industry and the service sector must be taken into account as a whole. The fact that we can succeed in considering the interests of the agricultural sector in free trade agreements is evidenced by the free trade agreement with South Korea, for example, where the response from the agricultural sector has been very positive and where new market opportunities are being identified.
We have also received positive feedback in relation to the trade agreement with Central America, where new markets are also opening up, for example in the dairy sector. I would be grateful if the Commission would increase its efforts in the coming weeks to take all interests into consideration, that is those of industry and the service sector, as well as those of agriculture.
(ES) Mr President, the reopening of the European Union-Mercosur negotiations comes within a positive context that will enable dialogue to be restored with regard to trade relations.
So far it is only talks that have resumed, and it is good that today's debate has caused the Commission to take proper note of what we think.
Although the European Union stands to gain in sectors such as wine, olive oil, speciality meats, and preserved fruit and vegetables, it is logical to assume that in no case will these compensate for the impact that may be anticipated on EU livestock and agricultural production, such as sugar or cereals.
I would ask the Commission to work towards reaching an agreement that is balanced overall, and which takes into account the sensitivity of certain products. It should include the necessary mechanisms to prevent any failures, such as strict controls on the health and phytosanitary quality levels of imported products.
Another important issue would be preventing the results from overlapping with Doha, and the European Union from duplicating its allowances in the area of agriculture. That said, I echo the criticisms of the restrictive measures adopted by Argentina against certain European products, and I hope that the Commission acts firmly to resolve this situation soon.
(DE) Mr President, Commissioner, ladies and gentlemen, clearly the Mercosur countries are important trading partners for us. However, Commissioner, this trade with the Mercosur countries should not be allowed to become a one-way street. The frequent claims made in public that Europe is closing itself off in the agricultural markets are quite wrong. We purchase over 90% of African agricultural exports and 45% of Central and South American agricultural exports. Europe is certainly not closed off to external trade.
What I would criticise, Commissioner, is the information policy pursued. It has not been good. As an agricultural policymaker, I first learned that these negotiations had begun when I opened the newspapers. In future we should not have to rely on the press for our information. I urge you to inform the agricultural sector represented here in Parliament about the progress of negotiations.
Another point I would criticise is the fact that the objective here is free trade that is not based on standards. How can it be that we demand high standards of consumer protection, animal protection and environmental protection in Europe, but do not require the same standards from imports? Let me offer just one example in this regard. Last year, Parliament passed the most stringent plant protection product legislation in the world. Many active ingredients are prohibited in Europe. Commissioner, we cannot have a situation in the future where food is supplied to Europe from countries in which active ingredients are used that are prohibited in Europe for reasons of consumer protection. Consumer protection is inviolable and we would do well to remember this in negotiations. Then we have nothing to fear from our competitors, and we European farmers will stand our ground against this competition.
(HU) Commissioner, there is a Hungarian saying that the longer the explanation, the more likely it is that the person offering it is lying. You are not telling the truth! The European Commission has only ever had one honest Commissioner, Mr Dacian Cioloş, who said that we must choose between the WTO and Mercosur, otherwise we will ruin European agriculture. This is the truth, Mr De Gucht. As far as you are concerned, the Spanish Presidency and the Commission have violated the Treaty of Lisbon because the European Parliament has been left out. Mr Gaspari can say that the Committee on Foreign Affairs granted authorisation, but Parliament has not been given a mandate. This is the other reason for my question. Incidentally, I would add that the new Member States can only lose out here. We favour liberalisation, but if Spain and Portugal have special interests, they should leave the European Union out of it. They should sort it out themselves. There is no need to provide an EU framework for this.
- (HU) The European Commission defined the negotiating mandates some 11 years ago. The world has changed over the past 11 years. Environmental protection and climate protection have become major issues and the European Union itself has changed as the number of its Member States increased from 15 to 27. The European Commission has disregarded these developments. It has not requested a new mandate. This is a serious mistake. Negotiations based on 11-year-old mandates cannot be continued; they must be brought to an end. A new mandate must be created, taking into account the interests of the 12 Member States that joined the EU in recent years, as well as the global considerations of climate protection, environmental protection and animal welfare. Without a proper mandate, we can only reach unacceptable agreements.
author. - Mr President, there was wisdom in my decision to hold back my contribution until I heard what I hoped would be answers. I noted the time that the Commission took - longer than any of us here in this Chamber - and I regret that I did not get specific answers to five very direct questions.
On the mandate, let me say that a mandate dating back to 1999 is way out of date and indeed most of the current Parliament would not have been around in 1999. Go back to the drawing board. The last speaker addressed some of the points that I would wish to make.
As you did not address the impact assessment, other than telling us you have done an assessment, let me talk to you about some of the impacts on our agricultural producers. The Mercosur Meat Forum, which represents Brazil, Argentina, Uruguay and Paraguay, urged the negotiators not to waste an extraordinary opportunity for them. Contrast that to the delight, or rather to the fear and trepidation and anger, among EU producers.
What will happen is there will be job losses across rural Europe and a reduction in our food production capacity. Look at the impacts of this on the environment, where Europe regards itself as a leader in terms of climate change, land tenure problems in these countries, the chopping down of forests, the impact on indigenous populations and forced labour, and specifically on beef.
For those of you who do not realise it, this is an attack on the high-quality end of our beef market. If we undermine that part of our market, we will destroy beef production and the market in the European Union. The US and Japan will not do a deal because they protect their producers and the high standards they value.
This Parliament imposes high standards of food production on our producers. We have failed to defend them in the past. The Commission has been found wanting, and we cannot allow an agreement of this sort to happen to the detriment of EU production at a time when we are reforming our agricultural policy. There is no consistency between agriculture and trade policy. This Parliament has to insist that there will be.
(FR) Mr President, I would just like to say that it may be the case that we have not organised our agenda very well today.
If having free trade agreements means that we allow products to enter Europe that respect neither our social standards nor our environmental standards, the reform of the common agricultural policy will be pointless.
Clearly we cannot continue to take this hypocritical approach where, on the one hand, we impose environmental restrictions relating to health and safety traceability on our farmers, on the grounds that we have to protect consumers, and, on the other hand, we allow products that fail to meet these standards to enter our continent freely.
That is precisely the issue being discussed behind the scenes at the negotiations with Mercosur. Although we are being told that Parliament was very well informed and that matters have been as transparent and as clear as possible, the way in which things have been initiated does not give us a good impression of a negotiation that is being held at the same time as other negotiations are taking place at the WTO. For the sake of consistency, and of protecting consumers and our farmers, I feel that we cannot continue down this track.
(EL) Mr President, although the conclusion of a trade agreement with Mercosur will be to the mutual benefit of both sides, it will have massive repercussions on the agricultural sector. Even the President of the Commission, Mr Barroso, recognised this dimension, when he stated the Commission's intention to take specific measures to combat the negative repercussions which will impact in particular on agriculture.
To be honest, certain agricultural sectors are already being damaged by bilateral agreements and, in addition, the higher specifications for agricultural production in the European Union do not safeguard its superior quality compared with cheaper production from third countries.
Commissioner, how do you intend to address this issue and what sort of objective criteria does the Commission intend to apply in order to ensure that this discrimination against various agricultural sectors is not strengthened?
Mr President, this morning, as you are aware, we are discussing the CAP post 2013, and yet much of our discussion is being undermined by the reopening of negotiations with Mercosur. Where, I ask, is the consistency?
A few weeks ago, after it was announced that you were reopening negotiations with Mercosur, I had a short meeting with you. During that meeting you said that, if there was to be an ambitious deal, it was likely there would have to be concessions on agriculture. That is why I am extremely concerned. Already we are talking about possible concessions on agriculture, and I would like you to clarify this.
In your response you spoke about forthcoming summits on climate change. Are you doing any assessment on issues such as carbon leakage, deforestation, loss of biodiversity in the context of further imports of agricultural products from Mercosur countries? I come from Ireland, and we export 90% of our beef. Recent research has shown that Brazilian emissions are between three and eight times higher than the Irish equivalent. Will any of this be taken into consideration in your impact assessments?
(IT) Mr President, ladies and gentlemen, the Spanish Presidency has decided to sign this agreement. This decision has caused some concern, as we have already heard, and in tabling this question my fellow Members are asking for clarification as regards the impact that the negotiations may have on European producers and products.
I wished to point out that the creation of a free-trade relationship between the two parties allows for imports into Europe of animal products containing antibiotic growth activators that have not undergone sufficient testing, and of genetically modified agricultural products that could jeopardise farmers' food safety. I therefore call on the Commission to adopt an authoritative position so as to safeguard European quality production. The Commission must also undertake to ensure that Europe's high production standards are recognised at international level and that these same standards are required of all imported products.
Lastly, I believe that the Commission should take account of the concerns expressed by the various associations in the sector, so as to ensure transparent and fair negotiations that do not harm the European economy.
Mr President, I am extremely concerned that the Commission is adamant in continuing trade talks based on a mandate from 1999, which will undoubtedly have a negative impact on agriculture across the EU.
Sacrificing agriculture for gains in other areas is simply unacceptable. The beef industry in the United Kingdom is currently experiencing a fall in farm-gate prices. If there is a rise in imports due to these talks, I believe we will see an exodus of farmers from the industry. How is Europe going to provide for these people? Is it not unfair that our farmers have to compete with countries whose producers do not have to meet the same quality, safety and traceability benchmarks as farmers within the European Union? A Commission that claims to act in the best interests of the citizens must do so. We must end these talks and look after our farmers.
(PL) Negotiations with the Mercosur countries were suspended in 2004. This year, they have been reopened, and are being conducted on the basis of a mandate dating from 1999. Such an important decision should have been preceded by a debate on policy in the European Parliament and in the Council. I do understand that the stakes in these talks are extremely high, because the Mercosur countries are an enormous market, a market for EU industrial products and services. However, we should also be protecting the interests of our farmers and the agriculture and food sector.
If a bilateral agreement on preferential trade were made with Mercosur countries, it might have very damaging effects, including in the poultry meat, beef and pig meat sectors, the sugar and dairy product sectors and also the ethanol sector. If that happened, it would be necessary to propose certain forms of compensation to farmers. Experts estimate that making such an agreement could result in very large losses of income among farmers. These will be even higher if the agreement is both bilateral and made at WTO level.
(DE) Mr President, Commissioner, as a signatory to the present question I would like to return to a specific issue, namely that of food safety.
In your initial remarks today you told us that products imported into the EU have to meet our requirements and that the WTO gives us the right to uphold our regulations, provided that they are based on scientific evidence. However, when I consider our agricultural production and the products themselves, not everything can be proven scientifically. Also important are the general conditions under which animals are raised, for example, as well as the general conditions under which agriculture operates.
In Europe we have some excellent legislation in relation to the future of biodiversity. We would like to hear some answers from you about how you intend to adhere to these principles of food safety, consumer protection, animal protection and environmental protection in this trade agreement. The politicians must be able to decide, even when the scientific evidence is unavailable. We do not want cloned meat from the Mercosur countries.
(FR) Mr President, Commissioner, a French socialist politician once said, 'When you are in a political minority, you are legally in the wrong.' You understood that we feel that the mandate is no longer valid. Commissioner, we must renew this mandate, and it is regrettable that the Council, which should give the necessary instructions, is absent.
I would also like to draw your attention to the political aspects of Mercosur. In trade, the key element is confidence. How is Mercosur qualified, politically speaking, to negotiate with the European Union? We have three regions in the world: there is the European Union, which wants integrated trade, the North American Free Trade Agreement and Mercosur. Mercosur was almost dissolved at the 2007 Summit. The countries do not agree on accessions. Venezuela almost did not accede.
How can we negotiate in such a politically unstable area? First check the political stability of Mercosur and then we will conclude trade agreements.
(DE) Mr President, I believe that we have talked a great deal about sustainability. We have been discussing it for two hours, but there is one thing that most certainly is not sustainable, and there is clearly exactly the same problem with every President: the fact that we do not know when to ask for the floor in order to have our request granted.
I have now been overlooked for the second time, even though I asked for the floor in plenty of time. I think this is an outrage. Clearly, it is necessary to ask each President, including the previous President, for clear rules to be laid down and for the President to take account of when we have to ask for the floor during catch-the-eye.
It is unacceptable for me to go immediately after a debate, after the previous agenda item, and ask very politely to be given a chance to speak, only to be ignored. Please tell us when you are going to ignore people. Please let us know if there is clearly no desire to allow someone to talk about as important a topic as sustainability. There is clearly no sustainability here if we have to ask every President to grant us our parliamentary right and allow us to speak. I would like to make an urgent request for clarification in this regard, because this is an unfair way of going about things.
Colleagues, by way of explanation, I have about 18 people on the list. I understand that everybody would like to take the floor but we have five minutes for the catch-the-eye procedure - one minute each - so I can take five speakers. Today I took eight speakers. I tried to distribute it evenly according to the strength of the political groups so, if you noticed, there were three speakers from the PPE Group, two speakers from the PSE Group, one speaker from the ALDE Group, one from the EFD Group and one from the non-attached Members. So I think I have done the maximum I could have done.
Member of the Commission. - Mr President, I will try to answer some of the questions because a lot of questions have been raised, but many were also already answered in my introductory statement.
First of all on the mandate. Several Members criticised the fact that we are working on the basis of a mandate going back to 1999. The 1999 directives task us - and I am quoting - 'with negotiating a balanced and comprehensive agreement with Mercosur with the aim of liberalising substantially all trade in line with the EU's commitment at the WTO. This applies to all areas to be covered by the agreement, including agriculture'. That is still true. That is still what we have to do, so nothing much has to be added to this mandate.
In the mean time, we have the problem of climate change and the world has changed since then. Yes, we have noticed that too, and we will take this into consideration in the negotiations. That is not the reason to change the mandate.
There was another Member who said that Council should be here and that Council should instruct us. The Council does not have to instruct us. We have a mandate to negotiate and, if the negotiation is over and eventually we come to a result, we initial, the Council signs and Parliament ratifies. We are not instructed by the Council. And happily so, because this is a Community matter and it is an exclusive competence of the European Union whereby the Commission has very clear competences. We will stick to that.
I am ready to discuss at length any of the elements. I have done so with the INTA Committee and I am ready to go back to the INTA Committee. You will be kept informed of what we are negotiating, what is put on the table and so on, but everybody has his role to play and we will play the role that the Commission has to play in this respect.
As for the problem of the protectionist measures taken recently by Argentina, these measures and practices are clearly of concern to the EU and we immediately asked Argentina for clarification. A letter was sent by the Director-General for Trade to his Argentinean counterpart on 12 May. A formal démarche was launched by the EU delegation in Buenos Aires and several meetings were held with the mission of Argentina and its Ambassador in Brussels to express our strongest concerns. We have also insisted that the commitment to reject protectionism in all its forms be directly included in the EU-Mercosur joint communiqué.
Last week in Buenos Aires we raised this topic bilaterally with the relevant Argentinean authorities, in the press and in the context of the EU-Mercosur first round of negotiations. Our message was very strong and very clear. We indicated that these measures, no matter whether they are based on legal written grounds or not, go against the spirit of negotiating an FTA with the EU and risk having a clear negative impact on the negotiating process.
We were further intending to discuss the issue with Argentina on 6 July in the joint committee, but Argentina announced its postponement last week. We will insist that we have this meeting as soon as possible.
In addition, they appear at first glance to be inconsistent with Argentina's commitments in the G20 framework and possibly with its WTO commitments. We will continue monitoring this issue very attentively and, if these measures and practices were to be maintained, carefully analyse them before deciding on the best possible solution to address this problem.
It remains the position of the Commission that protectionist measures should be avoided particularly in the current global economic context, and one of the elements that was mentioned, the deficit with Argentina, is certainly a very good one.
On sugar:
(FR) The Commission is perfectly aware of the sensitivity of the sugar issue and that is why the offer to Colombia and Peru was limited to tariff quotas at zero duty for a modest volume and without an out-of-quota tariff reduction. Similar quotas are provided for within the framework of the negotiations with Central America. The Colombian, Peruvian and Central American aggregated quantities account for less than 2% of European consumption.
As for plant health, environmental and other measures ...
I made it very clear in my statements that we are going to stick to the food safety requirements, and these are the ones that can be enforced within the WTO. We will do that. If you look at the imports of beef - and this is also partly in answer to Mr Tarabella, who has left the plenary in the mean time - he will notice that, subsequently to SPS problems with Brazilian beef, the imports decreased considerably. So we are imposing them: we are monitoring them and we are imposing them and will continue to do so.
But we should realise, also in this European Parliament, that a certain number of European requirements have been decided internally that are the result of a political process in which the European Parliament was very heavily involved and that we cannot impose through the WTO.
We have to stick to the ones that we can impose and make the WTO respect: we will certainly do so in the case of food safety. In the case of the others, there the European Union has to consider what they really want to do. They should realise that, if they impose that kind of requirement on our agriculture, this has economic and financial consequences. But those are not the ones that we can impose on other countries.
I have tried to answer most of the questions that were reiterated in the questions put by the Members, but of course I am ready for further discussion. I presume that this is not the last time we will discuss Mercosur in this plenary.
Commissioner, I am also sure that this will not be the last time we do so.
The joint debate is closed.
Written statements (Rule 149)
in writing. - (PT) The resumption of negotiations in September between Mercosur and the EU is a process of the utmost importance for the EU. On the one hand, in a multipolar world where the BRIC countries are gaining ever more influence, it is vital that the EU establishes a privileged relationship with Latin American countries, where it holds more investment than Russia, India and China put together. In combination with a special trade relationship, this would ensure the consolidation of an enormous economic advantage on a global scale. On the other hand, we have the level of openness to trade relating to agricultural goods and the definition of health and plant health rules that are needed for exchange between the blocs. Mercosur's competitiveness in agricultural markets has been strengthened and has increased in recent years, so there needs to be an impact study on the consequences of an agreement for European agricultural activity, which is in no condition to suffer more shocks at present. This means that we should not plunge into a process that will reach its conclusion too fast without taking account of potentially negative impacts on European agriculture, or excessive protectionism, which compromises the EU's important position in this area of the world.
Reopening negotiations with the Mercosur countries without consulting the Member States was very dirty play. The negotiations were suspended in 2004 when it was realised that trade between the EU and members of Mercosur might have adverse effects on our agriculture. Most at risk of losses are the beef, pig meat and poultry meat sectors and the milk, fruit and vegetable, sugar and bioethanol sectors. It is estimated that signing the agreement would cause losses ranging from several billion euro to several times this amount. Liberalisation of trade between the Union and Mercosur must be preceded by an accurate analysis of the effect of such an agreement on the Community market and careful consultations with representatives of the parties involved. Opening our market to imports is not an entirely bad initiative, but only if the same standards are in force in all countries. Otherwise, the costs of concessions under the WTO will be borne by our farmers.
in writing. - These Mercosour talks represent a potentially dreadful development for the future of European agriculture. I have to say that the Commission's attitude to the matter has been appalling. It would appear as if they are lining up a deal and will be using agricultural standards as a currency to buy a deal with Mercosur countries. This attitude, I find, is appalling. It seems like farmers are the first victims of trade deals but the first to be blamed when trade deals do not work. I would like a more consistent and caring attitude from the Commission to the future of the family farm sector. It is heartening to see so many agricultural MEPs here from all the groups supporting the protection of agriculture. Dismissing Parliament's concerns of will not work, Commissioner De Gucht, and I would urge you to consult us more if you wish to have any potential agreement signed off by Parliament.
It seems that the Mercosur negotiations are only pursuing one goal: to hand over a defenceless European agriculture. I do not want to know how immeasurably high the profit for industry and the services sector will be - I want to know how high the damage for agriculture will be. No one can now estimate the damage that a potential agreement with the Mercosur countries could do to domestic agricultural producers. The sensitive agricultural sector must not be handed over in the negotiations. The same goes for the European consumers who find themselves confronted with food which is not manufactured under the high production standards of the EU. On the one hand, this is risky for the health of EU citizens, because the conditions under which imported food is produced are not clear, and on the other hand, European agriculture receives unequal treatment, because EU production and processing standards do not apply to agricultural imports from the Mercosur countries. If someone is prepared to give away everything for a profit or an advantage, then we have a phrase to describe them: 'They would sell their own grandmothers'. Feel free to sell your grandmother, Commissioner, but do not give away our European agriculture.
The resumption of negotiations with Mercosur, decided unilaterally by the European Commission, does not bode well for European agriculture, which is experiencing an unprecedented crisis. Apart from the fact that there was no political debate prior to the reopening of these negotiations, this agreement clearly puts our European agricultural interests at stake. There can be no question of any new agricultural concessions, after the offers made in July 2008 within the framework of the Doha Round.
Back then we had already reached a 'final limit', and so to exceed it would be to kill our agriculture. While that may not be the morbid intention of the Commission, I do nevertheless wonder about its ability to ensure that the EU does not pay twice. Certainly, when faced with any attempt at protectionism, the best response to the economic crisis is to open up to trade, but not at any price and not to the detriment of the EU. As a member of the Committee on International Trade who is in a position to approve or reject the EU-Mercosur FTA, I will oppose a cut-price bilateral agreement, which would sacrifice European agriculture and would provide little satisfactory progress for the rest of the European economy.